DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Louis (US Pat No 10,012,305 B2) in view of Matsushita et al. (US Pub No 2015/0192150 A1). Louis discloses a transmission device for a helicopter (fig. 1) comprising: 
Re claim 1, a casing (10) accommodating a rotating member (11) and having an inner space (INT) therein configured to contain oil in a mist form (40 is described to produce a spray that would result in a mist), the casing having an oil sump (26) configured to retain oil in a liquid form (100); a lubrication pump (25) provided in the inner space of the casing and configured to suck and discharge the oil from the oil sump; a supply port (40) provided in the inner space of the casing and configured to inject the oil from the lubrication pump to the rotating member; a lubrication passage (31) connecting the lubrication pump and the supply port; a connection portion (35) provided in a part of the lubrication passage (fig. 1), which part is disposed outside the casing (fig. 1).
Re claim 7, wherein the connection portion is an oil cooler configured to cool the oil in the lubrication passage (35 is described as a heat exchanger).
Re claim 10, a casing (10) accommodating a rotating member (11) and having an inner space (INT) therein configured to contain oil in a mist form (40 is described to produce a spray that would result in a mist), the casing having an oil sump (26) configured to retain oil in a liquid form (100); a lubrication pump (25) provided in the inner space of the casing and configured to suck and discharge the oil from the oil sump; a supply port (40) provided in the inner space of the casing and configured to inject the oil from the lubrication pump to the rotating member; a lubrication passage (31) connecting the lubrication pump and the supply port; a connection portion (35) provided in a part of the lubrication passage (fig. 1), which part is disposed outside the casing (fig. 1). 
Louis does not disclose:
Re claim 1, a direction control valve provided in the inner space of the casing and located downstream of the lubrication pump and upstream of the connection portion in the lubrication passage with respect to a flow direction of the oil, the direction control valve being configured to open the lubrication passage when a hydraulic pressure in the lubrication passage exceeds a predetermined value and to close the lubrication passage when the hydraulic pressure is equal to or lower than the predetermined value so as to stop the oil supply from the lubrication pump to the connection portion, the direction control valve being a check valve configured to open the lubrication passage when a pressure upstream of the check valve exceeds the predetermined value; and a discharge passage that is branched at a location between the lubrication pump and the check valve in the lubrication passage and is configured to discharge the oil upstream of the check valve in the lubrication passage into the inner space of the casing, wherein the discharge passage has a restriction part provided therein, the restriction part generates a predetermined set pressure within the discharge passage, and the predetermined set pressure is lower than the predetermined value at which the direction control valve closes.
Re claim 2, wherein the direction control valve is configured to close the lubrication passage when the helicopter is in a dry-run state.
Re claim 10, a direction control valve provided in-line with the connection portion, in the inner space of the casing and located downstream of the lubrication pump and upstream of the connection portion in the lubrication passage with respect to a flow direction of the oil, the direction control valve being configured to open the lubrication passage when a hydraulic pressure in the lubrication passage exceeds a predetermined value and to close the lubrication passage when the hydraulic pressure is equal to or lower than the predetermined value.
However, Matsushita teaches a lubrication circuit (fig. 1) comprising:
Re claim 1, a direction control valve (R2) provided in the inner space of the casing (par 38 ln 16-18) and located downstream of the lubrication pump (13) and upstream of the connection portion (when taught, the control valve would sit upstream of the connection portion of Louis) in the lubrication passage (5,4A,4B) with respect to a flow direction of the oil, the direction control valve being configured to open the lubrication passage when a hydraulic pressure in the lubrication passage exceeds a predetermined value and to close the lubrication passage when the hydraulic pressure is equal to or lower than the predetermined value (R2 is shown as a valve biased to a closed position by a spring, the valve would move to an open position when hydraulic pressure exceeds the spring force) so as to stop the oil supply from the lubrication pump to the connection portion (the valve placed in the passage of Louis would prevent oil supply from reaching the connection portion when closed), the direction control valve is a check valve configured to open the lubrication passage when a pressure upstream of the check valve exceeds the predetermined value (fig. 1 shows R2 would not allow fluid to flow towards the pump therefore is a check valve, it is opened via pressure upstream of the valve and overcome the predetermined spring force); a discharge passage (3A,7) that is branched at a location between the lubrication pump and the check valve in the lubrication passage (fig. 1) and is configured to discharge the oil upstream of the check valve in the lubrication passage into the inner space of the casing (fig. 1), wherein the discharge passage has a restriction part (8) provided therein, the restriction part generates a predetermined set pressure within the discharge passage (the reduced flow passage of 8 would produce a set pressure), and the predetermined set pressure is lower than the predetermined value at which the direction control valve closes (par 0046-0048).
Re claim 2, wherein the direction control valve is configured to close the lubrication passage when the helicopter is in a dry-run state (the passage of 31 of Louis would be closed when taught with the valve R2 and enough hydraulic pressure is applied, such as in a dry-run state).
Re claim 10, a direction control valve (R2) provided in-line with the connection portion, in the inner space of the casing and located downstream of the lubrication pump and upstream of the connection portion in the lubrication passage with respect to a flow direction of the oil (when taught, the control valve would sit upstream of the connection portion of Louis in-line with passage 31 inside casing 10), the direction control valve being configured to open the lubrication passage when a hydraulic pressure in the lubrication passage exceeds a predetermined value and to close the lubrication passage when the hydraulic pressure is equal to or lower than the predetermined value (R2 is shown as a valve biased to a closed position by a spring, the valve would move to an open position when hydraulic pressure exceeds the spring force).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed control valve, as taught by Matsushita, to ensure proper pressure is in the flow line so that the spray could be ejected with sufficient force to reach the rotating component. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the discharge passage, as taught by Matsushita, to allow excess fluid with insufficient pressure to return to the sump. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the valve inside of the casing to protect it from dirt and other outside elements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US Pat No 5,121,815) in view of Matsushita et al. (US Pub No 2015/0192150 A1). Francois discloses a transmission device for a helicopter (fig. 1) comprising:
Re claim 9, a casing (1) accommodating a rotating member (9) and having an inner space therein configured to contain oil in a mist form (fig. 1 shows the mist spraying out of 7), the casing having an oil sump (2) configured to retain oil in a liquid form; a lubrication pump (4) provided in the inner space of the casing and configured to suck and discharge the oil from the oil sump; a supply port (7) provided in the inner space of the casing and configured to inject the oil from the lubrication pump to the rotating member; a lubrication passage (3) connecting the lubrication pump and the supply port; wherein the lubrication passage includes: an external passage part (fig. 1 shows a portion of 3 extending outside of the casing) disposed outside the casing; a first internal passage part (fig. 1 shows a portion of 3 extending inside of the casing) disposed inside the casing and located downstream of the lubrication pump and upstream of the external passage part with respect to a flow direction of the oil (fig. 1); and a second internal passage part (fig. 1: portion of 3 extending inside of the case and downstream of 6) disposed inside the casing and located downstream of the external passage part and upstream of the supply port.
Francois does not disclose:
Re claim 9, a direction control valve provided in the inner space of the casing and disposed in the lubrication passage, the direction control valve is provided in the first internal passage part and is configured to open the lubrication passage when a hydraulic pressure in the first internal passage part exceeds a predetermined value and to close the first internal passage part when the hydraulic pressure is equal to or lower than the predetermined value so as to stop the oil supply from the lubrication pump to the external passage part.
However, Matsushita teaches a lubrication circuit (fig. 1) comprising:
Re claim 9, a direction control valve (R2) provided in the inner space of the casing (par 38 ln 16-18) and disposed in the lubrication passage (5,4A,4B), the direction control valve is provided in the first internal passage part (when taught, the valve would be placed inside of the casing and upstream of 5) and is configured to open the lubrication passage when a hydraulic pressure in the first internal passage part exceeds a predetermined value and to close the first internal passage part when the hydraulic pressure is equal to or lower than the predetermined value (R2 is shown as a valve biased to a closed position by a spring, the valve would move to an open position when hydraulic pressure exceeds the spring force) so as to stop the oil supply from the lubrication pump to the external passage part (the valve placed in the passage of Francois would prevent oil supply from reaching the connection portion when closed).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed control valve, as taught by Matsushita, to ensure proper pressure is in the flow line so that the spray could be ejected with sufficient force to reach the rotating component.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the valve inside of the casing to protect it from dirt and other outside elements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
On pages 6-9 of the Remarks, Applicant argues it would be impossible to modify Louis to place the valve R2 in the inner spacing of the casing, downstream of the pump, and upstream of the connection portion. In making the teaching, the entire system of Louis would have to be modified such that the lubrication system 20 is not exterior to the casing 10. Examiner respectfully disagrees. Louis has a portion of passage 31 that is within the casing and downstream of the pump 25, this portion would be modified to include the features taught by Matsushita. As such, the taught control valve would be housed inside of the casing and would not involve fundamental modification. Note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On pages 9-10, Applicant argues the prior arts fail to teach a restriction part to generate a predetermined set pressure within the discharge passage, the predetermined set pressure is lower than the predetermined value at which the direction control valve closes. Matsushita throttle portion 8 is not provided in the discharge oil passage 7. Examiner respectfully disagrees. Matsushita has a discharge passage formed by 3A and 7, and the restriction part 8 is positioned along the discharge passage 7. Connection portion 11 is construed as the division between the discharge passage 3A and 7 from the lubrication passage 4 and 5. Par [0041] describes pressure at the downstream side of 8 is lower than the upstream side. The pressure on the upstream side of 8 is the same as that at 4A. The passage 3B is not being taught to Louis. The claims do not preclude passage 3A from being part of the discharge passage. 
Pages 10-12, Applicant argues the direction control valve could not be provided stop supply of the lubrication pump to the external passage part and place the direction control valve in the portion of the lubricating passage inside of the casing. Examiner respectfully disagrees. Francois internal passage part of 3 could be modified to include the direction control valve of Matsushita. This control valve would require enough pressure to open by overcoming a spring force. Until sufficient pressure is reached, oil would be flow through the taught discharge passage. It is unclear on Applicant’s position as to why it would be impossible for the combination of art to “meet both sets of these limitations” (see page 12 of the Remarks). Note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654